Lane, C. J.
This case depends upon the same principles with that of Jeffries v. Ankeny et al., 11 Ohio, 372.
It is an action on the case against school directors, for refusing to admit the plaintiff’s child into the district school. The jury found, by special verdict, that the youth, whose admission to school was forbidden, “ was of negro, Indian and white blood, but of more than half white blood.” The question is reserved, to determine if the plaintiff may take judgment on these facts.
A majority of the court find no cause to change the opinion they expressed in the case cited, in which they followed former decisions. Polly Gray v. The State, 4 Ohio, 353 ; Williamson v. The School Directors, Wright, 578 ; Jeffries v. Ankeny, 11 Ohio, 372 ; Thacker v. Hawk and others, Ibid. 376.
Judgment for plaintiff on the verdict.